Title: To George Washington from John Lewis, 13 December 1788
From: Lewis, John
To: Washington, George



Dear Sir,
13 Decr 1788

I recd your favor of the 8th Inst. I have never met with any other bill of Exchange among my Fathers Papers but the one Sent you I fear the Bill by some accident may be lost as I have frequently heard my Father complain of not being able to get money from Armisteads Estate[.] As he coud not get money for his own bill t’is more than probable he did not get the money for yours. I made no offer to Mr Cowper of the Carolina land at any fixed price I only informd him Credit woud be given for it and wish to be informed what he woud give as he was a much better Judge of the Land than myself. I am led to believe he woud give the Cost of it, I was ⟨illegible⟩ly informed when at Richmond that the place is in a most horrid situation, the ditches all filld up, no house or fence on the place. I fear there may be some probability of the land being sold for the Taxes due on it Mr Reddeck Member from Nancemond promissd he woud attend to it. I also wrote to a Mr Godwin at Suffolk who was indebted to me to pay what Tax there might be due As it is impossible for me now to attend to that business I shoud esteme it a Singular favor you woud as soon as convenient make enqueiry into the situation of the place. The other land bought of Wright and Jones has I beleive never been Assest it pays or has not as yet paid any Tax. I fear It will be rather difficult to find the land in Kentuckey you speak of, it is necessary I shoud have known in whose name the land was located in reflection I shall be able to give you certain information of it as Mr Geo: May who sold the Land to Doctr Skinner is now in Kentuckey You

may rely I will give you the best and earleyest intelligence I can get of it. I am with my Compts Mrs Washington Dr Sir Your Most Obdt Servt

John Lewis.

